Citation Nr: 1311758	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  06-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 23, 1979 to March 31, 1980.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  After finding in May 2009 that new and material evidence had been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder, the Board in March 2012, in pertinent part, denied entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder.  The Veteran appealed.

In August 2012, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The parties to the joint motion for remand granted by the Court concluded that the Board failed to properly analyze the presumption of soundness under the provisions of 38 U.S.C.A. § 1111 (West 2002).  Significantly, since the Court's decision the Veteran's representative has submitted numerous additional medical records, and a new medical opinion in support of this claim.  Given these facts, the Board finds that further development is in order. 

In this regard, the Veteran's service treatment records discloses that at a service entrance examination in February 1974, he denied any difficulty sleeping, depression, excessive worry, or "nervous trouble of any sort."  A physical examination conducted at that time was essentially unremarkable, and no pertinent diagnoses were noted.
 
As noted, the Veteran entered active duty service on February 23, 1979.  On March 6, 1979, he reported problems staying awake during the day.  Reportedly, these problems had been present over the two years.  According to the Veteran, he "just fell asleep almost instantly four to five times a day."  The pertinent diagnosis noted was hypersomnia, of questionable/unknown etiology.  
 
A January 1980 service treatment record reveals that the Veteran was seen for complaints of right hand swelling, discoloration, limitation of motion, and pain following a trauma to that hand the previous evening.  The Veteran reportedly had "struck someone."  Radiographic studies of the Veteran's right hand revealed a fracture of the mid-fourth metacarpal, with only minimal palmar angulation of the distal fragment.  Service connection for this disorder has been granted.  
 
At a February 1980 service separation examination the Veteran complained of insomnia due to excessive worry, as well as depression.  He denied "nervous trouble of any sort."  

A mental status examination was conducted in February 1980 as part of the Veteran's service separation examination and it revealed that the appellant was fully oriented, with a level mood, clear thinking process, good memory and normal thought content.  There was no evidence of any significant mental illness, the appellant was able to distinguish right from wrong, and was able to adhere to the right.  A psychiatric disorder was not diagnosed.  
 
Service personnel records show that in January 1980 the Veteran was convicted of violating Article 113 (misbehavior of a sentinel or lookout) of the Uniform Code of Military Justice for sleeping on duty.  Reportedly, the Veteran had been experiencing personal problems at home in the United States which seemed to have caused him to lose all interest in the "art of soldiering."  The Veteran had expressed a desire to get out of the Army both verbally and through his actions.  The appellant's commanding officer opined that the Veteran had "zero potential" for future service.  
 
In March 1980, an Expeditious Discharge Program notice concluded that the Veteran had ceased to contribute to the combat readiness of his command.  It was opined that the Veteran had failed to meet the basic standards of a soldier.  This determination was based on the following misconduct:  sleeping on guard duty; disrespect for noncommissioned officers; fighting with fellow soldiers; substandard appearance; and general apathy.  
 
Private treatment records dated in January and February 1988 reveal that the Veteran was hospitalized for paranoid schizophrenia.  Reportedly, at the time of admission, the Veteran was floridly psychotic following alcohol and cocaine abuse.  
 
VA records of hospitalization dated in June 1988 reveal that the Veteran was hospitalized at that time for treatment of a drug-induced schizophrenia.  
 
VA records of hospitalization covering the period from June to August 1989 reveal that the Veteran was hospitalized for substance dependence (cocaine and alcohol) and paranoid schizophrenia.  At admission, it was noted that the Veteran had been an alcoholic since the age of thirteen.  Further noted was that the Veteran had been cocaine dependent for the prior year, and engaged in significant drug usage while in service.
 
At a February 1991 VA psychiatric examination the Veteran stated that he had first seen a psychiatrist while in the Army.  At that time he reportedly was having problems hearing voices and not sleeping.  However, when he saw the psychiatrist, there did not appear to be "much discussion."  According to the Veteran, he was diagnosed as having "no mental illness."  When further questioned, the Veteran indicated that he had been involved in numerous assaults and fights, and that his bizarre and suicidal ideation had continued up until the time of his discharge.  While the Veteran indicated that he had been discharged as unfit for military service, he later informed the examiner that he had been "honorably discharged."  
 
Noted at the time of examination was that the Veteran had a very long and involved history of substance abuse.  While he denied any intravenous drug abuse, he did admit to the use of hashish, marijuana, alcohol, cocaine, and a variety of other street substances.  
 
On mental status examination the Veteran was initially quite withdrawn and evasive.  Accordingly, a great deal of time was spent attempting to get the Veteran to "open up," which was not extremely productive.  In the opinion of the examiner, the Veteran's diagnostic formulation was "somewhat enigmatic."  While he had a diagnostic texture consistent with schizophrenia, this was somewhat complicated by substance abuse.  In the opinion of the examiner, were one to "dissect out" many of the Veteran's symptoms, it appeared that he first had some schizophrenic-like symptoms while in service, which had gotten worse as he had gotten older.  According to the examiner, while the Veteran did appear to have a schizophrenic illness, attempts to control it with alcohol had been relatively unsuccessful.  The pertinent diagnoses noted were chronic, paranoid-type schizophrenia, with polysubstance abuse, including alcohol, cocaine, and marijuana; and mixed personality disorder.  
 
During a VA hospitalization in May and June 1991, the Veteran gave a history of severe emotional and physical abuse by his parents.  The Veteran stated that he had become dependent on marijuana by the age of 13, and by the age of 16, was addicted to alcohol, marijuana, angel dust, and opium.  The pertinent diagnoses noted were polysubstance dependence, and paranoid schizophrenia.  
 
A private medical record dated in July 1994 is significant for diagnoses of polysubstance dependence and bipolar disorder.  
 
During a VA hospitalization between November and December 1994, the Veteran indicated that in 1988 he had been hospitalized at a private medical facility for major depression and suicidal ideation.  At that time the Veteran reported hearing voices.  He admitted that all of his problems were related to his substance abuse.  Further noted was that the Veteran had experienced other psychiatric hospital admissions, most often due to hallucinations and hearing voices, which the Veteran again admitted were related to his cocaine use.  At discharge from this term of care the appellant was diagnosed with substance abuse and rule out antisocial disorder.
 
A December 1997 VA hospitalization is significant for diagnoses of psychosis, not otherwise specified; polysubstance abuse; and "PTSD."
 
During the course of VA outpatient treatment in early August 1998, it was noted that the Veteran had experienced no combat exposure.  Shortly thereafter, in mid-August 1998, the Veteran was described as neither psychotic nor depressed.  
 
A VA outpatient treatment record dated in early November 1998 is significant for diagnoses of polysubstance dependence; opioid "snort" dependence; and childhood posttraumatic stress disorder.
 
In May 1999 correspondence the Veteran's private psychiatrist indicated that he had been seeing the appellant for treatment of a "mood disorder."  
 
Private psychiatric records covering from May 2001 to October 2002 reveal that the Veteran was seen at that time for, among other things, poor sleep and a depressed mood.  In an entry of May 2001, there a past history of treatment by the VA for posttraumatic stress disorder secondary to an assault suffered while in the military was noted.  The pertinent diagnoses noted were bipolar disorder, and posttraumatic stress disorder.  
 
In May 2004 correspondence a private psychiatrist indicated that he had been seeing the Veteran since May of 2001 for treatment of symptoms of posttraumatic stress disorder and bipolar disorder.  
 
Following a private sleep study in March 2005, the Veteran received a diagnosis of mild to moderate obstructive sleep apnea syndrome.  
 
A VA posttraumatic stress disorder outpatient screening conducted in March 2006 was reported as "positive."  However, an identical screening conducted in July 2008 was reported as "negative."  During the course of VA outpatient treatment that same month, it was noted that the Veteran had no combat experience.  Further noted was a history of polysubstance dependence and depressive symptoms.  Reportedly, biological factors contributing to the Veteran's symptoms included a genetic predisposition as a result of his father's mental illness and his mother's manic-depression and schizophrenia.  Psychological factors included the long-term effects of the Veteran's "terrible childhood," characterized by an emotionally and physically abusive stepfather.  
 
In correspondence of June 2009, the Veteran's private psychiatrist indicated that the Veteran had been under his care since March of 2000 for treatment of symptoms of posttraumatic stress disorder and bipolar disorder.
 
At a September 2009 VA psychiatric examination the Veteran's claims folder and medical records were available and reviewed.  When questioned, the Veteran indicated that he was physically and emotionally abused by his stepfather beginning at the age of two, up until the time he was sixteen, when he moved to his aunt's house.  Reportedly, the Veteran was repeatedly hit two to three times a day with whatever his stepfather had in his hands, to include a belt, and, at times, knives.  When further questioned, the Veteran indicated that, when he was thirteen or fourteen years old, he built a bomb to kill his stepfather.  However, his uncle took the bomb away.  The Veteran stated that when he was two years old his stepfather grabbed him by the neck and choked him, threatening that, if he told anybody, he would "throw him down the toilet."  The Veteran repeatedly indicated that he was severely emotionally and physically abused as a child.  
 
When questioned regarding his military history, the Veteran stated that he was constantly in trouble during boot camp because he did not like to take orders from anyone.  The Veteran admitted that he was never involved in combat, but that, in Germany in 1980, two soldiers came into his room and assaulted him.  
 
On mental status examination, the Veteran was pleasant and cooperative.  Significantly, the examiner found that the Veteran's self report was less than reliable, in that he constantly changed his answers.  
 
Following examination the examiner opined that the Veteran did not meet the criteria for posttraumatic stress disorder.  More specifically, he did not meet the criteria for persistent reexperiencing of his reported traumatic event.  Rather, the Veteran's numbing of general responsiveness took the form of feeling detached from others.  Significantly, the Veteran denied any persistent avoidance of stimuli associated with traumas.  Moreover, his persistent symptoms of increased arousal took the form of irritability.  In the opinion of the examiner, such symptoms were not consistent with a diagnosis of posttraumatic stress disorder.  Rather, taken together, the Veteran's reported symptoms, along with data presented in the record and observations made during the psychiatric interview, were consistent with psychiatric diagnoses of psychosis, not otherwise specified (by history); alcohol abuse; and a personality disorder, not otherwise specified.  
 
According to the examiner, despite his recorded history of emotional and physical abuse as a child, which he reiterated during the psychiatric interview, the Veteran did not meet the criteria for a diagnosis of posttraumatic stress disorder either with regard to his childhood or his military service.  Rather, the Veteran had a history of alcohol and drug abuse, and was more than likely still abusing alcohol.  Interestingly, the Veteran reported a calming effect from taking Bupropion at bedtime, which was contrary to the known pharmacological effect of that drug.   The examiner opined that the Veteran's psychiatric symptomatology had a minimal negative effect on his ability to obtain and maintain physical or sedentary employment.  Moreover, it was less likely than not that the Veteran's previous diagnosis of psychosis, not otherwise specified, was related to military service.  
 
At an April 2011 VA psychological evaluation the Veteran's claims folder and medical records were available and they were reviewed.  When questioned, the Veteran indicated that he had always suffered from bipolar disorder, but had "masked it all his life" with drugs and alcohol.  It was noted that the Veteran's parents, as well as some of his siblings, suffered from bipolar disorder and alcoholism.  
 
Following examination, the examiner opined that the Veteran did not meet the criteria for a posttraumatic stress disorder diagnosis.  Rather, the Veteran's diagnoses consisted of psychosis (paranoia), not otherwise specified; impulse control disorder, not otherwise specified; mood disorder, not otherwise specified; and personality disorder, not otherwise specified.  The examiner found that the Veteran had a childhood history of hearing voices telling him to beat up people, as well as a suicide attempt and explosive behavior for which he was expelled from school.  With respect to any military stressor, the Veteran indicated that, in February 1980, several weeks before his discharge, two men had come into his room "to beat him up."  However, the Veteran instead beat them up, and put them in the hospital.  At the time, the Veteran was already being discharged for sleeping on the job, drinking, and substance abuse which, according to the Veteran, began at the age of eighteen.  

The Veteran reported that in March 1979, one month after joining the military, he had reported a two year history of "sleep issues."  Accordingly, the examiner opined that the Veteran had experienced extensive psychiatric symptoms prior to his claimed stressor.  Moreover, the Veteran's reported military stressor, in and of itself, appeared to have had a negligible impact on his preexisting diagnoses.  Currently, the Veteran reported some nightmares which began sometime after his military service, and which were not specific to any trauma or person.  According to the examiner, these nightmares were likely associated with the Veteran's preexisting paranoia and psychosis.  The Veteran denied other symptoms of posttraumatic stress disorder, with the exception of hypervigilence/paranoia, which the appellant indicated began as a child secondary to childhood abuse.  Accordingly, the examiner opined that the Veteran's preexisting symptoms of a psychotic disorder, not otherwise specified, impulse control disorder, not otherwise specified, mood disorder not otherwise specified, and personality disorder not otherwise specified were less likely than not the result of or exacerbated by his military service.  

In February 2013, the appellant's attorney submitted an extensive report prepared by James P. Curran, Ph.D.  Following Dr. Curran's examination of the Veteran, a review of the evidence submitted to him by the appellant's attorney, and several interviews Dr. Curran concluded that the claimant suffered from a schizoaffective disorder.  Dr. Curran also concluded that it was at least as likely as not that the disorder began during the Veteran's military service.  In so concluding, Dr. Curran, in part, addressed the findings of the September 2009 and April 2011 VA examiners, specifically taking issue with the findings of the April 2011 examiner.  

Given the new evidence of record the Board finds that justice would best be served by having the appellant examined by a board of psychiatrists.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and request that he identify any and all treatment records pertaining to care for any acquired psychiatric disorder which have not previously been identified or submitted for consideration by VA.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any identified government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be scheduled for a VA psychiatric examination to be conducted by a board of psychiatrists who have never previously treated or examined the appellant.  Each examiner must be provided access to the claims folder, Virtual VA and a copy of this remand.  Following the examination the examiners must prepare a jointly prepared and signed opinion addressing the following questions

a.  Does the evidence of record clearly and unmistakably demonstrate that the Veteran entered active duty in February 1979 with a preexisting acquired psychiatric disorder?  That is, could reasonable minds not differ in concluding that the appellant entered active duty with a preexisting psychiatric disorder?

b.  If the Veteran did enter active duty with a preexisting acquired psychiatric disorder does the evidence of record clearly and unmistakably demonstrate that the disorder did not increase in severity during his active duty service?

c.  If reasonable minds could differ as to whether the Veteran did or did not enter active duty service with a preexisting psychiatric disorder, you must assume that the Veteran was psychiatrically sound at enlistment.  Based on that presumption, does the evidence show that it is at least as likely as not that any acquired psychiatric disorder demonstrated since February 2004 was incurred during the appellant's active duty service?  

You must provide a full and complete explanation of any and all conclusions reached.  You must address the role, if any, that the appellant's documented history of substance abuse played in the development of any diagnosed psychiatric disorder.  You must specifically address the opinion offered by Dr. Curran.  If you agree with the opinions offered by Dr. Curran you must explain in detail why you agree.  If you disagree with his opinions you must explain in detail why you disagree.

3.  The RO must advise the Veteran that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the ordered examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO should review the jointly prepared examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the examiners documented their consideration of Virtual VA.  If the jointly prepared report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  Thereafter, the RO must readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder.  If the claim remains denied, a supplemental statement of the case must be issued, and the appellant and his representative offered an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



